DECISION
PER CURIAM:
We have examined the record of trial, the assignment of errors, and the government’s reply thereto and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of the accused was committed.
The accused was convicted of purchasing goods for illegal transfer or the production of income and failure to account for possession or disposition of duty-free items purchased by him, in violation of Article 92, Uniform Code of Military Justice, 10 U.S.C. § 892.
In a single assigned error, the accused contends the provisions of paragraph 36q, United States Forces Korea/Eighth Army Regulation 60-2, which require an accounting for possession or disposition of duty free items, violated his rights against self-incrimination. We hold the cited regulatory provision does not violate the right against self-incrimination. California v. Byers, 402 U.S. 424, 91 S.Ct. 1535, 29 L.Ed.2d 9 (1971); United States v. Sullivan, 274 U.S. 259, 47 S.Ct. 607, 71 L.Ed. 1037 (1927); United States v. Lindsay, 11 M.J. 550 (A.C.M.R. 1981), pet. denied, 11 M.J. 361 (1981), See also Shapiro v. United States, 335 U.S. 1, 68 S.Ct. 1375, 92 L.Ed. 1787 (1947); United States v. Lavine, 13 M.J. 150 (C.M.A.1982).
Accordingly, the findings of guilty and the sentence are
AFFIRMED.